IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46383

STATE OF IDAHO,                                )
                                               )     Filed: November 14, 2019
       Plaintiff-Respondent,                   )
                                               )     Karel A. Lehrman, Clerk
v.                                             )
                                               )     THIS IS AN UNPUBLISHED
JUSTIN ALAN HALSNE,                            )     OPINION AND SHALL NOT
                                               )     BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Scott D. Wayman and John T. Mitchell, District Judges.

       Judgments of conviction for battery upon an officer, possession of drug
       paraphernalia, and obstructing an officer, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jeff Nye, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kimberly A. Coster, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Justin Alan Halsne appeals from his judgments of conviction for battery upon an officer,
possession of drug paraphernalia, and obstructing an officer. Halsne argues the district court
erred in denying his motion to suppress. For the reasons set forth below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
        Two officers went to Halsne’s house to serve a warrant for his arrest. After knocking
loudly on the front door, the officers heard people moving inside the house but no one answered.
One officer then went through a gate into the fenced backyard to knock on a door to a room
attached to the home’s garage. Halsne opened the door and the officer told Halsne he was under



                                                1
arrest. After Halsne tried to shut the door and refused to come out, the officer went inside where
a struggle ensued.
       The State charged Halsne with assault or battery on an officer, I.C. § 18-915; possession
of drug paraphernalia, I.C. § 37-2734A(1); and obstructing an officer, I.C. § 18-705. Halsne
filed a motion to suppress, which the district court denied. Halsne thereafter pled guilty to an
amended charge of battery upon an officer and the two misdemeanors, reserving his right to
challenge the denial of his suppression motion. Halsne appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Halsne argues that the district court erred in denying his motion to suppress because his
Fourth Amendment rights were violated when law enforcement entered Halsne’s gated backyard
without his consent in order to arrest him on a warrant. The State responds that application of
the relevant Fourth Amendment law to the unchallenged factual findings shows the district court
did not err. We agree with the State.
       The Fourth Amendment to the United States Constitution protects the “right of the people
to be secure in their persons, houses, papers, and effects, against unreasonable searches and
seizures” and expresses a preference for warrants that particularly describe the place to be
searched and the persons or things to be seized. An arrest warrant founded on probable cause
implicitly carries with it the limited authority to enter a dwelling in which the suspect lives when
there is reason to believe the suspect is within. Payton v. New York, 445 U.S. 573, 603 (1980).


                                                 2
This authority necessarily includes the authority to enter the curtilage of the home. See State v.
Northover, 133 Idaho 655, 658-59, 991 P.2d 380, 383-84 (Ct. App. 1999).
       The district court found that the officers who went to Halsne’s house to serve a warrant
for his arrest had reason to believe that Halsne was present either inside the home or in the
backyard. Based on these findings, the district court correctly concluded that the officers did not
violate the Fourth Amendment in effectuating Halsne’s arrest. On appeal, Halsne concedes that
the district court’s factual findings are supported by the evidence in the record and he
acknowledges that, under Payton, the officers’ conduct did not violate the Fourth Amendment.
Because Halsne has failed to identify any error in the district court’s decision denying his motion
to suppress, we affirm.
                                               IV.
                                         CONCLUSION
       The district court’s order denying Halsne’s motion to suppress was, as Halsne concedes,
supported by the evidence and the law. Accordingly, Halsne’s judgment of conviction for
battery upon an officer, possession of drug paraphernalia, and obstructing an officer is affirmed.
       Chief Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                 3